BARHAM, Justice
(dissenting).
The majority has concluded quickly and succinctly that “* * * the dispute between the two gas companies is clearly a matter that falls within the primary jurisdiction of the Louisiana Public Service Commission”, and that pleas of prematurity to plaintiff’s petition for injunctive relief were therefore properly sustained by the district court. I cannot determine from the opinion why or how the majority has reached these conclusions.
Plaintiff has requested a district court to issue a preliminary injunction against an administrative body, urging that it is acting in excess of its authority and in derogation of petitioner’s constitutional rights, and that its action is detrimental and injurious to the petitioner. The record before the district court and before us for review, which must form the basis for the court’s ruling on the pleas of prematurity, is insufficient to sustain such a plea, for without a hearing upon the plaintiff’s petition for injunctive relief there can be no determination of the question whether the Public Service Commission is acting in excess of its constitutional authority. The courts are the proper forum for the resolution of that question, and not the Public Service Commission.
What we said in Standard Oil Co. of Louisiana v. Louisiana Public Service Com’n, 154 La. 557, 570, 97 So. 859, 864, is applicable to the instant case under plaintiff’s allegation of lack of jurisdic*305tion in the Public Service Commission and its additional allegation that that body was acting in derogation of the plaintiff’s fundamental rights and constitutional guarantees :
“Within its sphere and as to these matters of which it is clearly given jurisdiction, the Commission’s powers of determination are no less extensive than those of the trial courts; but as to matters over which it has no jurisdiction, it may be restrained from acting, and the proper court to exercise that restraint, as a matter of original jurisdiction, is the district court of East Baton Rouge parish, subject to review by appeal or under the supervisory powers of this court, as the conditions may require. But, in those extreme cases, even where it has jurisdiction, in which some fundamental right is invaded or denied, the courts may intervene to compel a recognition of constitutional guaranties(Emphasis supplied.)
It is not for us to decide here whether a preliminary injunction should issue, whether the Commission is acting in excess of its authority and without jurisdiction, whether it is acting in derogation of fundamental and constitutional rights. We are asked to decide only whether the plaintiff has a right to a hearing upon these issues before a judicial tribunal. The allegations of the petition place at issue matters which are exclusively within the province of the court, and which are not proper for consideration by any administrative body. Therefore the pleas of prematurity are without merit and should have been overruled.
I respectfully dissent.